         CASE 0:18-cr-00196-DWF-KMM Document 150 Filed 08/03/20 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    United States of America,                         Criminal No. 18-196 (DWF/KMM)

                        Plaintiff,
                                                                   MEMORANDUM
    v.                                                        OPINION AND ORDER

    Howard Lee Young,

                        Defendant.


Howard Lee Young, Defendant, Pro Se.

Joseph Scott Teirab, LeeAnn K. Bell, and Sarah E. Hudleston, Assistant United States
Attorneys, United States Attorney’s Office, counsel for the Government.



                                     INTRODUCTION

           This matter is before the Court on Defendant Howard Lee Young’s (“Young”) pro

se motion for compassionate release in light of the COVID-19 pandemic. (Doc. No. 130

(“Motion”).) The United States of America (the “Government”) opposes Young’s

Motion.1 (Doc. No. 136.) For the reasons discussed below, the Court respectfully denies

Young’s Motion.




1
       The Court also received and considered Young’s reply to the Government’s
opposition (Doc. No. 148 (“Reply”)) and a letter from his fiancée in support of his
release. (Doc. No. 149-1.)
    CASE 0:18-cr-00196-DWF-KMM Document 150 Filed 08/03/20 Page 2 of 10




                                     BACKGROUND

         On August 15, 2018, Young, along with two other individuals, was charged with a

single count of conspiracy to distribute 100 grams or more of heroin from as early as

October 2017 to on or about July 15, 2018. (Doc. No. 10.) Young pled guilty to that

count on February 14, 2019. (Doc. No. 60 (“Plea Agreement”).)

         As part of the Plea Agreement, Young agreed that he had distributed between 100

and 400 grams of heroin as part of a conspiracy, including selling heroin to individuals

working at the direction of law enforcement as part of a series of controlled buys, and

that the heroin included 49.702 grams of fentanyl and 167.66 grams of fentanyl analogue.

(Plea Agreement ¶ 2; Doc. No. 91 (Revised Presentence Investigation Report (“PSR”)

¶ 16.)

         The PSR lays out Young’s conduct, namely that he worked primarily with a co-

defendant to distribute heroin. The two were involved in a number of controlled buys

and were intercepted on a wiretap discussing drug transactions and firearms. The PSR

counted only the drugs where Young was directly involved in the controlled buys

because the inclusion of additional drugs would not impact the base offense level. (PSR

¶ 37.)

         Young’s base offense level was 30, and his adjusted offense level was 31 after

enhancements for possession of a gun and maintaining a premises, as well as a reduction

for acceptance of responsibility, were applied. Young was in criminal history




                                              2
    CASE 0:18-cr-00196-DWF-KMM Document 150 Filed 08/03/20 Page 3 of 10




category III, and his resulting Guideline range was 135 to 168 months’ imprisonment.2

On May 24, 2019, the Court sentenced Defendant to 90 months. (Doc. No. 97.) Young

is currently incarcerated at FCI Elkton in Ohio. BOP Inmate Locator,

https://www.bop.gov/inmateloc/ (last accessed July 31, 2020). According to the Bureau

of Prisons (“BOP”), Young’s release date is December 6, 2024. Id.

       On or about February 18, 2020, Defendant filed a petition for post-conviction

relief pursuant to 28 U.S.C. § 2255 on the grounds that (1) the government constructively

amended Count I of his indictment because he was charged with conspiracy to distribute

heroin and pled guilty to possession with intent to distribute heroin; and (2) his counsel

was ineffective for allowing him to plead guilty to a charge not in the indictment. (Doc.

No. 123.) The Court denied Young’s petition on May 19, 2020. (Doc. No. 131.)

       Young now moves for compassionate release pursuant to 18 U.S.C. § 3582(c) on

the grounds that he suffers from high blood pressure and is incarcerated in one the BOP

facilities most impacted by the COVID-19 virus. (Motion at 1-2; see also Doc. No.

136-1 (“Medical Records”)3.) He asserts that “there are no tests available to the 2,000

plus population at [FCI Elkton], and with a long [sic] portion of the population showing




2
       Young’s criminal history, though not lengthy, was quite serious. When Young
was 18, he was convicted of second-degree murder. (PSR ¶ 58.) After serving 10 years,
Young was released on August 23, 2017. (Id.) Less than six months later, while under
court supervision, Young became involved with the conspiracy for which he is now
imprisoned.
3
     The Court also reviewed and considered the supplemental medical records that
Young submitted with his Reply. (See Doc. No. 149.)


                                             3
    CASE 0:18-cr-00196-DWF-KMM Document 150 Filed 08/03/20 Page 4 of 10




symptoms of C[OVID]-19, there is no way possible to separate the sick from the

healthy.” (Motion at 3.) Young further asserts that with several inmates already having

died from virus, “Elkton is on the cusp of becoming a de facto death row.” (Id.; see also,

Reply at 2.) He argues that social distancing is “virtually impossible” in the prison

setting, and that the actions the BOP has taken to mitigate the spread of the virus have

failed. (Motion at 3.)

       As of July 31, 2020, 76 inmates and 2 staff members at FCI Elkton were positive

for COVID-19. See Federal Burau of Prisons, COVID-19 Cases,

https://www.bop.gov/coronavirus/index.jsp (last accessed July 31, 2020). Additionally,

926 inmates and 51 staff members have recovered, and 9 inmates have died. (Id.) On

April 13, 2020, a group of inmates at FCI Elkton brought an emergency habeas action

seeking the release of medically vulnerable inmates at the facility due to the spread of

COVID-19 within the facility. See Wilson v. Williams, 20 Civ. 794 (N.D. Ohio Apr. 13,

2020). The petitioners argued, in relevant part, that “[b]y failing to implement controls

necessary to contain the COVID-19 outbreak and stop preventable deaths at Elkton,

[prison officials] have violated the Eighth Amendment rights of the [c]lass and especially

of the [m]edically-[v]ulnerable [s]ubclass.” Id.

       On April 22, 2020, the court ordered the respondents to, first, identify “all

members of the [medically-vulnerable] subclass.” Wilson v. Williams, 20 Civ. 794,

Order, ECF No. 22 (N.D. Ohio Apr. 22, 2020). Then, following identification, the court

ordered respondents “to evaluate each subclass member’s eligibility for transfer out of

Elkton through any means, including but not limited to compassionate release, parole or


                                             4
    CASE 0:18-cr-00196-DWF-KMM Document 150 Filed 08/03/20 Page 5 of 10




community supervision, transfer furlough, or non-transfer furlough within two . . .

weeks.” Id. Finally, the court instructed that “[s]ubclass members who are ineligible for

compassionate release, home release, or parole or community supervision must be

transferred to another BOP facility where appropriate measures, such as testing and

single-cell placement, or social distancing, may be accomplished.” Id.

       On April 30, 2020, prison officials filed a list of FCI Elkton inmates that fit the

medical criteria of the defined vulnerable subclass, including but not limited to: all

inmates over the age of 50, and persons of any age who experience certain enumerated

health conditions, ranging from a history of smoking or moderate to severe asthma, to

serious heart conditions, diabetes, and more. See Wilson v. Williams, 20 Civ. 794, Notice

of Identification of Inmates, ECF No. 35 (N.D. Ohio Apr. 30, 2020); see also ECF No. 22

(N.D. Ohio Apr. 22, 20200 (defining subclass of inmates to be listed.) Young is not

included on the Notice of Identification of Inmates. See Wilson v. Williams, 20 Civ. 794,

Notice of Identification of Inmates, ECF No. 35 (N.D. Ohio Apr. 30, 2020). Since April,

this civil habeas action has been heavily litigated with nearly daily status reports detailing

COVID-19 testing and results.

                                       DISCUSSION

       Under 18 U.S.C. § 3582(c)(1)(A)(i), a Court may reduce a defendant’s term of

imprisonment if it finds that “extraordinary and compelling reasons warrant such a

reduction” and “such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also




                                              5
    CASE 0:18-cr-00196-DWF-KMM Document 150 Filed 08/03/20 Page 6 of 10




consider the sentencing factors set forth in 18 U.S.C. § 3553(a) “to the extent they are

applicable.” 18 U.S.C. § 3582(c)(1)(A).

       The Sentencing Commission’s policy statement addressing reduction of sentences

under § 3582(c)(1)(A) asserts in relevant part that a court may reduce a defendant’s term

of imprisonment after considering § 3553(a) factors if it finds that: (1) “extraordinary

and compelling reasons warrant the reduction;” (2) “the defendant is not a danger to the

safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g);” and

(3) “the reduction is consistent with this policy statement.”4 USSG § 1B1.13

(“Statement”). The Statement includes an application note that defines “extraordinary

and compelling reasons” as (1) medical conditions which diminish the ability of the

defendant to provide self-care in prison and from which he or she is not expected to

recover, (2) age-related deterioration, (3) family circumstances, and (4) other

extraordinary and compelling reasons that exist either separately or in combination with

the previously described categories.5 Id.

       Notwithstanding, a defendant may move for a sentence reduction only after

complying with an exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A). Specifically, a




4
       While the policy statement refers only to motions filed by the BOP Director, the
Court construes the statutory command pursuant to § 3582(c)(1)(A)(ii) that any sentence
reduction be “consistent with applicable policy statements issued by the Sentencing
Commission” to mean that the Statement also applies to motions filed by defendants.
5
      The Statement cites examples of qualifying medical conditions including
metastatic solid-tumor cancer, amyotrophic lateral sclerosis, end-stage organ disease, and
advanced dementia. (Statement.)


                                             6
    CASE 0:18-cr-00196-DWF-KMM Document 150 Filed 08/03/20 Page 7 of 10




defendant may move for a sentence reduction “[1] after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or [2] the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier . . . .”6 Id.

       The record reflects that Young requested compassionate release from the warden

at FCI Elkton on April 13, 2020 and that his request was denied on April 24, 2020. (Doc.

Nos. 148-3, 148-4.) Therefore, the Court finds that Young’s Motion is properly before

the Court.

       Notwithstanding, after a careful review of Young’s Motion and supporting

exhibits, including his Medical Records, the Court finds that his circumstances do not

meet the demanding standard for compassionate release. Specifically, the Court finds

that Young’s medical condition and the fact that he is incarcerated at FCI Elkton do not

alone, or in combination, qualify as extraordinary or compelling reasons to warrant

immediate release.

       According to his Medical Records, Young, who is 34 years old, was diagnosed

with “[e]ssential (primary) hypertension” on July 19, 2019.7 (Medical Records at 7.)




6
        While judicially created exhaustion requirements may sometimes be excused, no
exception applies to a statutory command such as that presented in Section
3582(c)(1)(A). See Ross v. Blake, 136 S. Ct. 1850, 855-57 (2016) (rejecting judicially
created “special circumstances” exception to the exhaustion requirement unambiguously
stated in the Prison Litigation Reform Act of 1995).
7
      His Medical Records also reflect that Young has a history of hypertension.
(Medical Records at 7; see also Doc. No. 149.)


                                               7
    CASE 0:18-cr-00196-DWF-KMM Document 150 Filed 08/03/20 Page 8 of 10




The report also states that Young was “not currently on medication” and had not been on

medication for the past year.8 (Id. at 4, 7.) His Medical Records also reflect that

Young’s most recent blood pressure reading, taken on July 24, 2019, was 112/79.9

(Medical Records at 14.) While the Court understands that Young’s history of

hypertension is concerning, particularly in light of the COVID-19 pandemic, the Court

finds that Young’s condition is currently under control, and that he is otherwise in good

health. Accordingly, the Court finds that Young does not present any medical issue that

is sufficiently extraordinary or compelling to warrant immediate release.

       The Court also recognizes Young’s concern with respect to the severity of

COVID-19 at FCI Elkton. It is correct that FCI Elkton has suffered a massive outbreak,

and that sadly, several inmates have died from the virus. Notwithstanding, and in no

small part due to the pending civil habeas action, the Court finds that in light of FCI

Elkton’s current measures to mitigate the spread of COVID-19, including massive

testing, identification of vulnerable inmates, and intensive evaluation of those eligible for




8
       The record does not reflect that Young is currently medicated for hypertension.
9
       The Centers for Disease Control and Prevention (“CDC”) provides that a normal
blood pressure level is less than 120/80 mmHG. See CDC, High Blood Pressure
Symptoms and Causes, https://www.cdc.gov/bloodpressure/about.htm (last accessed
July 31, 2020.) It further provides that a person does not typically suffer from
hypertension unless their blood pressure is consistently at least 130/80 mm HG or higher,
with some practitioners requiring consistent readings of at least 140/90 mm HG or higher.
Id.


                                              8
     CASE 0:18-cr-00196-DWF-KMM Document 150 Filed 08/03/20 Page 9 of 10




release, merely being incarcerated at FCI Elkton is insufficiently extraordinary or

compelling to warrant immediate release.10

       In short, while the Court understands the gravity of the COVID-19 pandemic and

recognizes Young’s concerns, the Court finds that the circumstances do not present an

extraordinary and compelling reason to warrant release. Accordingly, the Court

respectfully denies Young’s Motion.11

                                     CONCLUSION

       For the reasons set forth above, the Court finds that Young is ineligible for

compassionate release because he does not present an extraordinary and compelling

reason to warrant release.


10
        The Court also notes that effective March 13, 2020, the BOP required all of its
facilities to implement a set of measures “to mitigate the spread of the COVID-19” and
“to ensure the continued effective operation of the federal prison system.” See Federal
Bureau of Prisons, BOP COVID-19 Action Plan,
https://www.bop.gov/resources/news/20200313_covid-19.jsp (last accessed July 31,
2020). Those steps include limiting visits and internal movement, increased hygiene
measures, and screening of both staff and inmates. (Id.) Current measures also include a
14-day isolation period, and limited group gatherings. See Federal Bureau of Prisons,
BOP COVID-19 Action Plan Phase V,
https://www.bop.gov/resources/news/20200331_covid19_action_plan_5.jsp (last
accessed July 31, 2020). While these steps did not prevent an outbreak of COVID-19 at
the FCI Elkton facility, the Court finds that continued adherence to these guidelines,
combined with actions required pursuant to the civil habeas action, positions FCI Elkton
to mitigate its spread and protect its inmates. Indeed, the fact that over 900 inmates at
FCI Elkton have recovered from the Virus signals that the facility has been able to
provide effective treatment.
11
      Because Young fails to present a “extraordinary and compelling” reason to
warrant release, the Court need not consider the § 3553(a) factors or whether he poses
danger to the safety of any other person or to the community. See 18 U.S.C.
§ 3582(c)(1)(A); Statement.


                                             9
   CASE 0:18-cr-00196-DWF-KMM Document 150 Filed 08/03/20 Page 10 of 10




                                       ORDER

      Based upon the foregoing, and on all the files, records, and proceedings herein, IT

IS HEREBY ORDERED that Defendant Howard Lee Young’s Motion for Release

(Doc. No. [130]) is respectfully DENIED.


Date: August 3, 2020                            s/Donovan W. Frank
                                                DONOVAN W. FRANK
                                                United States District Judge




                                           10
